Citation Nr: 1609975	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  08-02 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD) with congestive heart failure.  

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1980 and from February 1981 to March 1994.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a local hearing before a Decision Review Officer in June 2008.  Then in March 2013, The Veteran and his Spouse testified at a hearing before the undersigned at the Waco RO.  Transcripts of these hearings have been associated with the file and have been reviewed. 

The Board remanded this case in June 2013, September 2014, and June 2015.  It now returns for appellate review. 


FINDING OF FACT

The Veteran's CAD with congestive heart failure and bilateral upper and lower peripheral neuropathy are etiologically related to an unknown viral infection contracted in-service.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for coronary artery disease with congestive heart failure are met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for bilateral upper and lower peripheral neuropathy are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

A November 2006 letter provided all notice required under the VCAA.  It notified the Veteran of the elements of service connection, the types of evidence that could support the claims, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, VA's duty to notify is satisfied 

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

With regard to the Veteran's CAD and bilateral upper and lower peripheral neuropathy claims, an adequate VA examination was performed, and medical opinion provided, in November 2015.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In the examination report, the examiner considered the Veteran's medical history, set forth the findings made on examination, and provided an explanation in support of the conclusion reached that is specific and clear enough to be weighed against contrary opinions, such that the Board is able to make a fully informed decision.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the examination and opinions are adequate for the purposes of this decision.  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board last remanded these claims in June 2015 to afford the Veteran a new VA examination.  This action has been accomplished.  Accordingly, the Board finds there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran testified at a hearing before the undersigned in March 2013.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of these claims, facilitated by questioning from the undersigned and the representative of record.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  Moreover, VA has developed the record including arranging for a VA examination to address the outstanding issue of whether any of the Veteran's service connected disabilities, aside from his in-service skin condition caused or aggravated the Veteran's CAD and bilateral upper and lower peripheral neuropathy.  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record).  Given this development, in addition to the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.

II. Analysis

The Veteran claims entitlement to service connection for CAD with congestive heart failure and bilateral upper and lower peripheral neuropathy.  Specifically, he stated during his March 2013 hearings that while serving in Honduras in 1990, he contracted an unidentifiable virus that initially caused skin lesions, which progressed over time eventually causing his CAD and bilateral upper and lower peripheral neuropathy.  For the following reasons, the Board finds that service connection is established. 

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a). 

Certain chronic disabilities, including organic heart disease, are presumed to have been incurred in service if the disability manifests to a compensable degree within one year of discharge from service. 38 C.F.R. §§ 3.307, 3.309(a). Coronary artery disease, a form of organic heart disease, is one of the disorders included in this category.

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Turning to the evidence of record, the Veteran has a current disability.  In the Veteran's November 2015 VA examination, the examiner confirmed the 2006 diagnosis of coronary artery disease.  In the same examination, the examiner also confirmed a diagnosis of the Veteran's bilateral upper and lower peripheral neuropathy.  Therefore, the current disability element is satisfied.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board finds that the evidence of the in-service and nexus elements of service connection is in equipoise.  Under the second service connection element, there must be evidence of a relevant disease or injury incurred in or aggravated by active service.  Holton, 557 F.3d at 1366.  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by the veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).   

VA law recognizes that the diagnosis of a disease is not the "sine qua non" for establishing its existence or onset date, and that its presence may be shown well before the actual diagnosis by competent evidence of signs and symptoms of the disease.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)) (holding that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  For example, with respect to presumptive service connection for chronic diseases, 38 C.F.R. § 3.307(c) provides that there is no requirement that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence "characteristic manifestations of the disease to the required degree."  Similarly, 38 C.F.R. § 3.303(d) states that service connection may be granted for any disease diagnosed after discharge when the evidence shows that it was incurred in service.  The chronicity and continuity provisions of subsection 3.303(b) of the regulations likewise indicate that the disease need not be diagnosed at the time of service, as long as the condition noted during service (but not definitively diagnosed or shown to be chronic at the time) is shown via a continuity of symptomatology to be a manifestation or sign of the later diagnosed chronic disease.  However, there must still be some affirmative evidence that the disease in question began to manifest during service (or within the presumptive period if a presumption is applicable) to establish service connection on this basis.  Thus, subsection 3.303(b) indicates that the "condition" (i.e. a sign or symptom, etc.) found to be a manifestation of the chronic disease must have been "noted" in some way during service (to include based on lay statements), even if not clearly identified at the time.  See Savage, 10 Vet. App. 488.

Considering the in-service and nexus elements, there is no evidence that the Veteran was per se treated for CAD or bilateral upper and lower peripheral neuropathy in service or within one year from retirement.  However, in support of his claim, the Veteran asserts that he contracted an unidentified virus while performing his duties in Honduras which lead to the later onset of CAD and neuropathy.  Specifically, per his March 2013 hearing testimony, the Veteran stated that the unknown virus he contracted in Honduras first caused skin lesions that forced him to be grounded for periods of time, unable to perform his flight duties due to the pain in his fingers and hands.  He further stated that the unknown virus would cause occasional skin lesions and because it was unidentifiable, it eventually caused his CAD and bilateral upper and lower peripheral neuropathy which he first experienced in 2006.  

A review of the STRs reveals that the Veteran was treated for a skin condition in service while in Honduras.  In November 1990, the Veteran was treated for lesions on his hands which were characterized as eczema.  Scrapings taken from the affected sites tested negative for fungi by culture and he was prescribed antifungal and topical corticosteroids to treat the condition.  At a six-week follow up in December 1990, the Veteran's condition was improved and the provider noted good skin and nail appearance.  His assessment of the Veteran's condition was that he had eczema on both of his hands.  This evidence is consistent with the Veteran's March 2013 testimony.   

Although the Veteran's STRs show that he had a skin condition in Honduras, the records also reveal that he had a skin condition in 1989, prior to his service in Honduras.  In a June 1989 treatment note taken at the Ft. Hood, Texas troop medical clinic (TMC), the Veteran complained of an unknown bite or rash on both of his calves.  He complained of itching, drainage, redness, but no chills or vomiting.  The provider diagnosed the Veteran with tinea versicolor.  Then in July 1989, the Veteran returned to the Ft. Hood TMC again complaining of itching and reported a worsening this condition.  The Veteran again reported drainage and was referred to a provider.  Upon examination, the provider noted the same symptoms as in June and diagnosed him with potential dermatitis with a potential staph infection.  

The evidence supporting the in-service element is in equipoise.  The Board notes that the Veteran is creditable to report his symptoms of the skin condition he experienced in Honduras.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board finds the evidence in the STRs of closely related skin condition prior to service in Honduras as somewhat probative evidence that a skin condition was present prior to his service in Honduras.  However, while the STRs do offer some probative evidence that the in-service skin condition occurred prior to the Veteran's service in Honduras and therefore subsequent instances of the skin condition may not be manifestations of an unknown viral infection, the probative value is balanced by several other facts.  First, the Veteran reported in his March 2013 hearing that the infection from the unknown virus occurred on his hands whereas the STRs show a skin condition on his calves prior to his service in Honduras.  Therefore, it is possible that the two skin conditions are unrelated.  Next, the skin condition on his calves was first diagnosed as tinea versicolor and later diagnosed as dermatitis with a possible staph infection.  The Veteran's subsequent hand condition was diagnosed as eczema; evidence that doctors were unsure of a relationship because of the varying diagnoses.  There is no evidence from any of the STRs that physicians linked the pre-Honduras skin condition in 1989 to the skin lesions the Veteran was experiencing in Honduras in 1990.  Finally, per the record, the Veteran was sent for testing on his hands in Panama, a decision that would not have happened if the Veteran had a common skin condition.  Given the foregoing balance of the probative evidence, the Board finds the in-service occurrence of a skin-condition is satisfied.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

The medical evidence supporting the nexus between the unknown viral infection and the Veteran's CAD and bilateral upper and lower neuropathy is also in equipoise.  Considering the favorable evidence, a VA physician noted in a March 2006 treatment note that the Veteran was being by followed by a neurologist.  It was the neurologist's impression that subacute axonal neuropathy developed at the same time that cardiac failure in a patient who was in perfect health four months earlier.  The VA physician further noted that in addition to primary amyloidosis and vasculitis as diagnostic possibilities explaining both cardiac failure and peripheral neuropathy, it was possible that an initial viral illness affected the myocardium triggering an inflammatory neuropathy of the chronic inflammatory demyelinating polyneuropathy (CIDP) type with predominance of axonal damage.  

An August 2007 neurology outpatient treatment note diagnosed the Veteran with vasculitis which affected his peripheral nerves and further noted that the vasculitis was of unclear etiology.  The note stated inducement by viral infection was a possibility.  

An October 2014 letter from George Rebecca, M.D. is the most probative, favorable medical evidence.  He stated that while the Veteran was stationed in Honduras and El Salvador in the 1990s, he cut his hand leading to an infection of unknown etiology.  He noted the Veteran was sent to the Army Tropical Disease Center in Panama who was unable to render a diagnosis.  He further noted that from 1990 to 1994, an inflammation would occur in the Veteran's right hand and it was felt to be viral in origin but no specific diagnosis was put forth by doctors.  In 2006, the Veteran suffered congestive heart failure with an ejection fraction of 25% with global hypokinesis, mild tricuspid regurgitation, and mitral regurgitation.  Notably, the etiology of his heart failure at that time by the VA doctors was felt to be unknown.  Cardiac catheterization at that time showed no coronary disease and no significant history or hypertension.  While presenting with acute heart failure, the Veteran also presented with severe axonal peripheral neuropathy.  A nerve biopsy was conducted which showed vasculitis probably of viral etiology.  Dr. Rebecca noted that it was felt at that time that the neuropathy was related in some way to the Veteran's viral infection from 1990 to 1994 which presented as a skin condition.  He concluded noting that the Veteran's neuropathy and pain began in 2006 and was very likely due to some form of tropical viral infection that was not diagnosed or treated while the Veteran was on active duty.  

The Board finds the opinion by Dr. Rebecca and the treatment notes highly probative.  The opinion sets out the Veteran's complicated medical history regarding his CAD and bilaterally upper and lower peripheral neuropathy and explains the relationship between those conditions and the Veteran's unknown viral infection including the skin condition that occurred in service.  Further, Dr. Rebecca's October 2014 opinion is corroborated by the other favorable medical evidence of record.  Therefore, the Board finds Dr. Rebecca's opinion especially probative evidence of all three service connection elements.  

There is also unfavorable medical evidence in the record.  In an October 2014 VA examination, the examiner commented on the 2006 treatment record noting that the Veteran's CAD and neuropathy were less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner opined that the Veteran's skin condition was evaluated and treated several times during his military service and was predominately diagnosed as eczematous dermatitis.  She further noted that eczematous dermatitis is not of any known viral etiology, has a natural course of recurrence, and is usually related to atopic allergens, environmental allergens, or skin contact irritants.  She also noted that the records do not support a diagnosis of a cutaneous tropical disease.  She concluded that although the Veteran's acute onset of cardiomyopathy with congestive heart failure and vasculitis may have a viral etiology, a nexus could not be established between the skin condition diagnosed in military service, which she found was not of a viral etiology, and the onset of vasculitis after military service.  

Then in an October 2015 VA examination, the examiner found it less likely than not that the Veteran's CAD and bilateral upper and lower peripheral neuropathy was incurred in or caused by an in-service injury.  The examiner reasoned that because there was no in-service treatment for CAD or neuropathy, the Veteran reported being in good health during several of his in-service flight physicals, and there was no mention of a heart condition or peripheral nerve condition in his service records or flight physicals, the service records did not support the Veteran's claims.  

The Board finds these medical opinions are probative but are balanced by the favorable medical evidence.  The October 2014 VA opinion is in balance with Dr. Rebecca's opinion in that the VA opinion foreclosed the position that the Veteran's CAD and neuropathy could be caused by the viral infection while Dr. Rebecca's opinion finds that very possibility as the likely etiology for the Veteran's rapid decline in health in 2006.  Likewise, the October 2015 opinion is balanced by the 2006 and 2007 treatment records showing a possibility of a viral etiology.  

Given the foregoing balance of favorable and unfavorable medical evidence, the Board must apply the benefit of the doubt standard.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  Because the probative value of the favorable and unfavorable evidence regarding whether an in-service viral infection is causally related to his CAD and bilateral upper and lower peripheral neuropathy is in equipoise, the Veteran is entitled to the benefit of the doubt standard.  






















Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds his current CAD with congestive heart failure and bilateral upper and lower peripheral neuropathy is related to service.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that when the evidence is in relative equipoise, the claimant prevails).  Therefore, service connection for CAD and peripheral neuropathy of the upper and lower extremities is granted.


ORDER

Entitlement to service connection for coronary artery disease (CAD) with congestive heart failure is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


